There is nothing in the decision which casts doubt on the validity of the judge’s findings (1) that the attorney in question saw (and even made a tracing of) the registered plan which disclosed the existence, location and width of the easement running across Lot 172, and (2) that the attorney permitted the respondent to accept a deed which twice referred to the easement “in a conspicuous manner.” As is now agreed, the attorney’s knowledge was properly imputed to the respondent. Flynn v. Wallace, 359 Mass. 711, 717 (1971). Accordingly, there was no error in the further (implicit) finding that the respondent had actual notice (see Mister Donut of America, Inc. v. Kemp, 368 Mass. 220, 222-223 [1975], and cases cited) of the easement or in the ruling that the respondent was not a purchaser “in good faith” within the meaning of G. L. c. 185, § 46. Killam v. March, 316 Mass. 646, 648-651 (1944). Anderson v. DeVries, 326 Mass. 127, 132 (1950). Butler v. Haley Greystone Corp. 347 Mass. 478, 485-486 (1964). The question of laches has not been argued.

Decision affirmed.